In re: Donald R. Lewis applying for writ of habeas corpus or mandamus.
Not considered. The application does not comply with the rules of this Court. See Rule XII, Sec. 7 of the Rules of this Court.
BARHAM, J., dissenting from refusal to consider. The majority has refused to consider this application for writ of habeas corpus under our original jurisdiction and application for writ of mandamus or habeas corpus under our supervisory jurisdiction. The refusal is based upon applicant’s failure to attach to his application a copy of his petition for writ of habeas corpus filed in the trial court. We have before us the ruling on that application, his affidavit, and notice to the trial court of his intent to renew before this court his petition which had been refused by the trial court without hearing. Since we have original as well as supervisory jurisdiction, his petition to us which sets forth grounds for the issuance of a writ fully complies with our rules. Of course relator is not permanently prejudiced by the majority’s refusal to consider since he may simply reapply and append the trial court petition for writ of habeas corpus to his application.